 20-50805-rbk Doc#4-1 Filed 04/27/20 Entered 04/27/20 11:45:34 Exhibit Monthly Budget
                                      Pg 1 of 1

                                                             Exhibit A
                                Debit    Credit
Revenue          2019
  Trophy Deer Hunts                         $9,166 November and December (12 month Average)
  Cattle Sales                              $6,600 Sold June and November (12 month Average)

Expenses
  Ranch Foreman                 $650
  Dozer Work                    $750
  Farming                       $475
  Handy Man                     $600
  Electricity                   $475
  Ranch Fuel                    $325
  Deer and Cattle Feed          $850
  Pest Control                  $60
  Miscellaneous                 $200


                                $4,385     $15,766
  Net                                      $11,381
